Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court should have granted defendants’ motion for summary judgment. Defendants’ alleged actions do not approach that level of extreme and outrageous behavior necessary to support a cause of action for intentional infliction of emotional distress (see, Freihofer v Hearst Corp., 65 NY2d 135; Murphy v American Home Prods. Corp., 58 NY2d 293; Angel v Levittown Union Free School Dist. No. 5, 171 AD2d 770; Leibowitz v Bank *1038Leumi Trust Co., 152 AD2d 169; Lincoln First Bank v Barstro & Assocs. Contr., 49 AD2d 1025). Thus, the cause of action for intentional infliction of emotional distress should have been dismissed. The cause of action for negligent infliction of emotional distress, as plaintiffs conceded at oral argument, should have been dismissed as well; injury caused by negligent conduct is subject to the exclusive remedy of the Workers’ Compensation Law (Workers’ Compensation Law §§ 11, 29 [6]; see also, Burlew v American Mut. Ins. Co., 63 NY2d 412). William Lawson’s cause of action, being derivative only, must also be dismissed (see, Mehtani v New York Life Ins. Co., 145 AD2d 90, lv denied 74 NY2d 835; see also, Liff v Schildkrout, 49 NY2d 622). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Summary Judgment.) Present — Green, J. P., Pine, Boehm, Fallon and Davis, JJ.